           Case 1:21-cv-00278-JLT Document 12 Filed 09/10/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   MARGARET ELIZABETH TINOCO,                        )   Case No.: 1:21-cv-0278 JLT
                                                       )
12                  Plaintiffs,                        )   ORDER DISCHARGING THE ORDER TO
                                                       )   SHOW CAUSE DATED AUGUST 25, 2021
13          v.                                         )
                                                       )
14   COMMISSIONER OF SOCIAL SECURITY,                  )   (Doc. 9)
                                                       )
15                  Defendants.                        )
                                                       )
16
17          Previously, the Court ordered Plaintiff to show cause why sanctions should not be imposed for
18   failure to prosecute this case and failure to comply with the Court’s order. (Doc. 9.) In the alternative,
19   Plaintiff was directed to file an opening brief. (Id.) On September 8, 2021, Plaintiff filed his opening
20   brief in support of remand. (Doc. 11.) Accordingly, the Court ORDERS: the order to show cause
21   dated August 25, 2021 (Doc. 9) is DISCHARGED.
22
23   IT IS SO ORDERED.
24      Dated:     September 9, 2021                                  _ /s/ Jennifer L. Thurston
25                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
